Citation Nr: 0531921	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a postoperative right inguinal hernia repair.

2.  Entitlement to a compensable evaluation for residuals of 
a fractured left great toe. 

3.  Whether new and material evidence was received in order 
to reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether the 
claim for entitlement to service connection for PTSD may be 
granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of active duty in the Army from 
August 1969 to July 1972.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a February 2002 statement, the veteran requested an RO 
hearing to "present a witness as testimony and evidence to 
support my claim".  In an October 2002 letter, the RO 
requested clarification as to which issue or issues the 
veteran wished to address at the hearing.  The veteran was 
instructed to clarify his request within 60 days.  The 
veteran was not scheduled for a hearing, as he did not reply 
to the RO's October 2002 letter.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  The veteran does not suffer from a recurrent 
postoperative right inguinal hernia that is readily reducible 
and well supported by a truss or belt.

3.  Residuals of a left great toe fracture are manifested by 
occasional pain with walking which does not equate to 
moderate malunion or nonunion of the tarsal or metatarsal 
bones.  
4.  An unappealed RO decision dated in March 1998, of which 
the veteran was notified during the same month, denied his 
claim of entitlement to service connection for PTSD.    

5.  Additional evidence received since the March 1998 rating 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.

6.  The veteran did not engage in combat with the enemy.

7.  The veteran's claimed stressor events have not been 
verified.

8.  Competent medical evidence of record does not show a 
diagnosis of PTSD based on any verified, credible stressor 
from the veteran's active service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a left great toe fracture are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5299-5283 (2005).

2.  The schedular criteria for a compensable rating for 
residuals of a postoperative right inguinal hernia repair are 
not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7338 
(2005).

3.  As new and material evidence has been received since the 
RO's March 1998 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
PTSD have been met.  38 U.S.C.A §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 20.1100, 20.1103, 
20.1105 (2005). 
4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

As an initial matter, the Board acknowledges the veteran's 
complaints associated with his service-connected residuals of 
a postoperative right inguinal hernia repair as well as a 
left great toe fracture and his belief that they warrant the 
receipt of higher evaluations.  However, the veteran does not 
have the medical expertise to render competent opinions 
concerning the severity of his service-connected hernia and 
toe disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2005).  

Postoperative Right Inguinal Hernia Repair

In a March 1998 rating decision, the RO granted the veteran 
service connection for a postoperative right inguinal hernia 
repair and assigned a noncompensable (zero percent) rating, 
effective from October 30, 1997 under Diagnostic Code 7338.  
He filed a claim for entitlement to an increased evaluation 
in November 1999.  In a March 2000 rating decision, the RO 
continued the noncompensable rating assigned for his service-
connected hernia disability.  The veteran has formally 
appealed that determination and contends that his disability 
has increased in severity.  

The veteran's right inguinal hernia is currently evaluated as 
noncompensable under Diagnostic Code 7338.  Under Diagnostic 
Code 7338, a noncompensable (zero percent) disability rating 
is warranted for an inguinal hernia that is small, reducible, 
without true hernia protrusion, or that is not operated but 
remediable.  A 10 percent disability rating is assigned for 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable hernia that is not well supported by truss, or 
not readily reducible.  A 60 percent disability rating is 
assigned for a large, postoperative, recurrent hernia that is 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  A 10 percent 
disability rating is added for bilateral involvement, 
provided that the second hernia is compensable.  The more 
severely disabling hernia is to be evaluated, and 10 percent 
added for the second hernia, if the latter is of compensable 
degree.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a noncompensable 
(zero percent) rating under Diagnostic Code 7338.  Competent 
medical evidence of record, including VA examination reports 
dated in January 1998, November 1999, and June 2003, does not 
show that the veteran has any current symptoms of a recurrent 
right inguinal hernia.  A compensable evaluation for the 
veteran's service-connected residuals of a right inguinal 
hernia is not warranted, as the evidence does not show that 
the veteran suffers from a postoperative recurrent hernia 
that is readily reducible and well supported by a truss or 
belt.  The veteran's complaints of pain or soreness when 
lifting alone do not support the assignment of a compensable 
rating.  Based on the medical findings discussed above, the 
preponderance of the evidence is against the claim for 
entitlement to a compensable disability rating for residuals 
of a postoperative right inguinal hernia repair.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7338 (2005).

Finally, the Board will also consider whether a separate, 
compensable evaluation is warranted for the surgical scar.  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The Board further notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders (including scars).  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, the changed regulation may not be 
applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g)(West 2002).  In this case, the veteran does not 
contend, and the evidence does not show, that a separate 
compensable rating is warranted for an inguinal scar, status 
post hernia repair.  The Board therefore finds that the 
veteran will not be prejudiced by the consideration of the 
revised rating criteria for scars.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). Under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (effective prior to August 30, 2002), a 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars, which are 
shown to painful and tender on objective demonstration.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005), a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, the November 1999 
and June 2003 VA examination reports showed no complaints or 
findings of pain or tenderness concerning the veteran's scar.  
Therefore, the Board finds that there is no evidence to show 
that the veteran has compensable manifestations of his 
inguinal scar under any version of 38 C.F.R. § 4.118.  
Consequently, the assignment of a separate 10 percent 
evaluation for an inguinal postoperative scar is not 
warranted.

Fractured Left Great Toe

In a March 1998 rating decision, the RO granted the veteran 
service connection for residuals of a left great toe fracture 
and assigned a noncompensable (zero percent) rating, 
effective from October 30, 1997 under Diagnostic Codes 5299-
5283.  He filed a claim for entitlement to an increased 
evaluation in November 1999.  In a March 2000 rating 
decision, the RO continued the noncompensable rating assigned 
for his service-connected left great toe disability.  The 
veteran has formally appealed that determination and contends 
that his disability has increased in severity.  

The veteran's left great toe disability is currently 
evaluated as noncompensable under Diagnostic Codes 5299-5283.  
The veteran's diagnosed left great toe disability does not 
have a specific diagnostic code.  When a veteran is diagnosed 
with an unlisted condition, it must be rated under an 
analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 
(2005).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2004).  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2005).  Therefore, his service-connected left great toe 
disability is rated according to the analogous condition of 
malunion or nonunion of the tarsal or metatarsal bones under 
Diagnostic Code 5283.

Under Diagnostic Code 5283, moderate malunion or nonunion of 
the tarsal or metatarsal bones warrants a 10 percent rating.  
A 20 percent rating requires moderately severe malunion or 
nonunion.  A 30 percent evaluation is warranted for severe 
malunion or nonunion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2005).

Disabilities from other foot injuries are rated 10 percent 
when moderate, 20 percent when moderately severe, and 30 
percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2005).  The Board observes that the words "slight", 
"moderate" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  See 38 C.F.R. § 4.6 (2005).

To warrant a compensable evaluation, there must be evidence 
of moderate impairment or moderate malunion or nonunion of 
the tarsal or metatarsal bones.  In the November 1999 and 
June 2003 VA examination reports, the veteran complained of 
occasional pain in the toe when he is walking.  It was noted 
in the November 1999 report that the veteran's toe had normal 
range of motion with no deformity or tenderness.  A November 
1999 VA X-ray report showed normal bones, joints, and soft 
tissues except for a small osteochondroma of the distal 
phalanx.  The examiner in the June 2003 report stated that 
the toe showed no soft tissue or abnormal joint function and 
listed a diagnosis of remote injury to the left great toe 
resolved without any adverse residual conditions.    

Further, the Board has examined the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's left second toe.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the veteran has only 
complained of occasional pain in the toe after walking due to 
residuals of a left great toe fracture.  While the veteran's 
pain must be considered in evaluating his service-connected 
disability, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In addition, there is no medical evidence of any limitation 
of function due to pain, excess fatigability, incoordination, 
or pain on movement.  Therefore, Board finds that the pain 
and loss of function does not more closely approximate the 
criteria for a compensable rating.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2005), DeLuca, 8 Vet. App. 202.

Other diagnostic codes for the foot, which might provide for 
a higher disability rating, are not applicable.  It is 
neither contended nor shown that the veteran's service-
connected left great toe disability includes symptoms of 
flatfoot, weak foot, claw foot, metatarsalgia (Morton's 
disease), hallux valgus, or hallux rigidus.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276-5284 (2005).

Based on the evidence discussed above, the Board finds that 
the veteran's residuals of a left great toe fracture do not 
warrant the assignment of a compensable rating under any of 
the applicable diagnostic codes.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5299-5283 (2005).

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  The Schedule 
does provide for higher ratings for veteran's disabilities, 
but, as discussed above, findings supporting a higher rating 
have not been documented.  In addition, it has not been shown 
that the service-connected disabilities of inguinal hernia 
and left great toe fracture alone have required frequent 
periods of hospitalization.  Evidence of record shows that 
the veteran was terminated from his job in 1999 due to 
difficulty with a supervisor as well as missing days of work 
attributed to fatigue.  However, it is not shown that the 
veteran's service-connected toe and hernia disabilities alone 
produced marked interference with the veteran's employment.  
For these reasons, the assignment of an extraschedular rating 
for either of these disabilities is not warranted.

II.  New and Material Evidence - Entitlement to Service 
Connection for PTSD

In a March 1998 rating decision, of which the veteran was 
notified by letter during the same month, the RO denied 
entitlement to service connection for PTSD.  The veteran 
attempted to reopen his claim for entitlement to service 
connection for PTSD in November 1999.  This appeal arises 
from the RO's March 2000 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
PTSD as not well-grounded.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

The Board recognizes that the RO has characterized the issue 
on appeal as entitlement to service connection for PTSD.  
Nonetheless, the March 1998 rating decision is final.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  Although the RO adjudicated the issue 
concerning PTSD on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Consequently, before addressing 
the merits of the veteran's current claim, the Board must 
first decide whether new and material evidence has been 
received since the last final rating decision in March 1998 
to reopen the claim for entitlement to service connection for 
PTSD.  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. See 38 U.S.C.A. § 5108 (West 2002).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes were prospective, however, and only apply to claims 
filed on or after August 29, 2001.  As the veteran's claim 
was filed in November 1999, these changes do not apply to the 
present case.

The veteran's claim may only be reopened and considered on 
the merits if new and material evidence has been submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) 
(2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

Evidence submitted after the March 1998 rating decision is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran, a 
June 2003 VA examination report, and VA mental health 
outpatient treatment records dated from November 1999 to 
August 2001.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final March 
1998 rating decision is both new and material.  VA outpatient 
treatment records dated from November 1999 to August 2001 as 
well as the June 2003 VA examination report include evidence 
not previously of record.  These documents address whether 
the veteran was in combat during active service, discuss 
claimed in-service stressors, and indicate whether he suffers 
from a current PTSD disability.  This evidence is considered 
material because it bears directly and substantially upon the 
issue of whether the veteran is entitled to service 
connection for PTSD.  Consequently, the Board finds that 
evidence received subsequent to the March 1998 rating 
decision, namely the VA outpatient treatment records and the 
June 2003 VA examination report, is new and material and does 
serve to reopen a claim for entitlement to service connection 
for PTSD.

III.  Entitlement to Service Connection for PTSD

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while performing 
active duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005).  There must also be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor, as well as credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (2005).

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders IV (DSM).  See 38 
C.F.R. § 4.125 (2005).

As an initial matter, the Board acknowledges the veteran's 
complaints -- in personal statements and statements in the 
June 2003 VA examination report -- that he suffers from 
symptoms of PTSD due to events incurred during active 
service.  While the veteran's contentions are deemed 
credible, his statements alone cannot meet the burden imposed 
by 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 with respect 
to the relationship between events during service and his 
current complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); 38 C.F.R. § 3.159(a)(1), (2) (2005).  

The record shows the veteran's reported stressors include a 
number of events.  VA treatment notes dated in November 1999 
and 2000 show that the veteran denied being in combat, but 
reported that he transported supplies in the Army by truck, 
was at times on red alert, and saw heavy gunfire, corpses, 
and mines in the road.  In the June 2003 VA examination 
report, the examiner indicated that the veteran was unable to 
report a specific stressor and noted that the veteran 
testified to "just being" in Vietnam as a stressful event.  

In this case, the Board finds that the preponderance of the 
evidence is against the grant of service connection for PTSD.  
The veteran's service medical records do not reflect any 
complaint, treatment, or diagnosis of PTSD.  While the Board 
acknowledges that the veteran received a medical diagnoses of 
PTSD in the June 2003 VA examination report as well as 
multiple VA outpatient mental health treatment notes dated 
between November 1999 and August 2001, the veteran is not a 
combat veteran and his reported stressor events in service 
have not been corroborated in any substantive manner.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

Absent a stressor related to combat, there must be "credible 
supporting evidence" of a non-combat stressor, which may be 
obtained from service records or other sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  A 
determination as to whether the appellant is a combat veteran 
is particularly significant in a PTSD claim because he is 
entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with 
the enemy. See Gaines v. West, 11 Vet. App. 353 (1998).  The 
U. S. Court of Appeals for Veterans Claims (Court) has held 
that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2005).  Before this 
provision applies, the Board must make a specific finding 
that the veteran had engaged in combat with the enemy.  Id. 
VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, alone, establish that he had combat service because the 
terms "operation" and "campaign" encompass both combat and 
non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat are not ignored, but are 
evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.

The evidence of record does not reflect that the veteran 
engaged in combat with the enemy.  The veteran's service 
personnel records show that he was in Vietnam from July 1969 
to July 1970 and from February 1972 to July 1972.  His 
military occupational specialties (MOS) were listed as Winch 
Operator, "MHE RPR Foreman", and Track Vehicle Repairman.  
The veteran's DD Form 214 reflects that he earned the 
National Defense Service Medal, Vietnam Service Medal, and 
Vietnam Campaign Medal with 60 device.  In this case, the 
veteran's awards and MOS do not support the conclusion that 
he personally engaged in combat with the enemy and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  
Consequently, there must be credible supporting evidence of 
record that the alleged stressor actually occurred in order 
to warrant service connection.  His lay testimony, standing 
alone, while deemed credible, is insufficient to establish 
service connection.  See Cohen v. Brown, 10 Vet. App 128, 147 
(1997). 

There is no evidence in the veteran's service personnel 
records corroborating the claimed stressors.  Further, VA has 
attempted to obtain additional information concerning the 
veteran's reported stressor events.  Regulations require that 
a claimant must fully cooperate with VA's efforts to develop 
evidence, and in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2005).  Despite repeated attempts by the 
RO, VA outpatient treatment providers, and the examiner at 
the June 2003 VA examination, to request additional 
information from which to verify his alleged stressors, the 
veteran has failed to provide any useful information such as 
names, dates, and specific locations.  Accordingly, the Board 
finds that additional requests for information are not 
warranted.  As the record now stands, the veteran's alleged 
in-service stressors have not been verified by credible 
supporting evidence.  

Finally, as there is no verification of any in-service 
stressors, the essential nexus between any extant PTSD 
symptomatology and those purported stressors, is not and 
could not be shown.

As the Board finds that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Accordingly, service 
connection for PTSD is not warranted.

IV.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As 
discussed below, VA fulfilled its duties to inform and assist 
the veteran on these claims.  As all notice and duty to 
assist requirements have been fully satisfied, the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claims was received in November 1999.  
Thereafter, in a rating decision dated in March 2000, the 
veteran's claims were denied.  After that rating action was 
promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by VA, and the content of the notice fully complied 
with the requirements of U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), and Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as discussed below.   In addition, 
in this case, the VCAA was enacted in November 2000 after the 
original AOJ adjudication of the claim in March 2000.  The 
Court specifically stated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) that an appellant has the right to remand 
where VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  Further, after the notice was 
provided, the case was readjudicated in a June 2004 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated in October 2001 
complied with these requirements.    

In the October 2001 letter from the RO, the veteran was 
notified regarding what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.

As for VA's duty to assist a veteran, the veteran's available 
service medical records, service personnel records, private 
treatment records, VA medical records, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) medical records exist 
that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  In this case, the veteran was provided with 
multiple VA examinations.   

The Board acknowledges the contentions submitted by the 
veteran's representative in an October 2005 informal hearing 
presentation.  The representative contended that the 
veteran's June 2003 VA PTSD examination was inadequate 
because the veteran's claims folder was not reviewed by the 
examiner.  In this case, the Board has already acknowledged 
that that the veteran has a medical diagnosis of PTSD.  
Further, in his report, VA examiner specifically referred to 
the veteran's prior mental health treatment for PTSD.   

The representative also claimed that an additional June 2003 
VA examination report was inadequate as it did not include a 
review of the claims folder or any diagnostic tests, x-rays, 
or color photographs.  Under 38 C.F.R. § 4.1 (2005), accurate 
and fully descriptive medical examinations are required for 
the application of the Schedule.  The Board observes that the 
June 2003 VA examination report contained sufficient detail 
to evaluate the current severity of veteran's service-
connected toe and hernia disabilities under the Schedule.  
Further, the rating criteria used in order to evaluate the 
veteran's service-connected toe and hernia disabilities does 
not require evaluation by a specialist or any specific 
diagnostic tests, x-rays, or color photographs.    

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. 3.159 (c)(2) (2005).  Service medical and personnel 
records were associated with the veteran's claims file.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2005).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2005).


ORDER

Entitlement to a compensable evaluation for residuals of a 
postoperative right inguinal hernia repair is denied.

Entitlement to a compensable evaluation for residuals of a 
fractured left great toe is denied. 

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD. 

Entitlement to service connection for PTSD is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


